



COURT OF APPEAL FOR ONTARIO

CITATION:
Mundulai
    v. Wilson 2013 ONCA 164

DATE: 20130318

DOCKET: C55903

Sharpe, Epstein and Pepall JJ.A.

BETWEEN

Aliamisse O. Mundulai

Applicant (Appellant)

and

Robert Wilson, P.C. Bloomfield and Windsor (City)
    Police Service

Respondents (Respondents)

and

Legal Aid Ontario

Garnishee (Respondent)

Aliamisse O. Mundulai, in person

Ethan McMonagle, for the respondents

J. Stanley Jenkins, for the Garnishee (respondent)

Heard: March 12, 2013

On appeal from the judgment of Justice Robert Goldstein
    of the Superior Court of Justice, dated July 12, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We see no merit in the submission that legal aid payments to lawyers are
    wages within the meaning of the
Wages Act
, R.S.O. 1990 c. W1 s. 7.
    The statutory definition of wages as well as the relevant case law support the
    conclusion of the application judge: see
Re Kryspin
(1983), 400 O.R.
    (2d) 434.

[2]

Nor do we see any error with respect to the application judges
    treatment of the accounting issue.

[3]

Accordingly, the appeal is dismissed.

[4]

Costs to the respondent Wilson fixed at $1,737.56 inclusive of
    disbursements and taxes. Costs to the respondent Legal Aid Ontario fixed at
    $2,500 inclusive of disbursements and taxes.


